1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
     ROBERT S. MARKMAN,                ) NO. CV 15-3335-DDP (KS)
11                                     )
                  Plaintiff,
12         v.                          )
                                       ) JUDGMENT
13                                     )
     RACHEL LASOTA, et al.,            )
14
                      Defendants.      )
15
     _________________________________ )
16
17
           Pursuant to the Court’s Order Accepting Findings and Recommendations of United
18
     States Magistrate Judge,
19
20
          IT IS ADJUDGED that this action is dismissed with prejudice.
21
22
     DATED:       11-8-18
23
                                                      ________________________________
24                                                          DEAN D. PREGERSON
25                                                    UNITED STATES DISTRICT JUDGE

26
27
28
